DETAILED ACTION
Claims 1 – 24 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Canepa et al (US 2013/0086336, hereinafter referred to as Canepa).
With respect to claims 1 and 13:
Taking claim 1 as exemplary: Canepa discloses method for requesting and transferring data in a system, comprising: having a system including a storage system and a compute 5system connected to each other through a peripheral component interconnect express (PCIe) fabric  (Canepa: Paragraphs [0027]- [0028], network of PCIe device connections between host and storage devices), the storage system including a computer memory, the compute system including a computer memory (Canepa: Paragraph [0034] and [0598] host contain memory, and figure 4, storage system including memory); 
Canepa discloses that the host of the system can comprise one or more of a server computer, a storage server, and an electronic game (Canepa: paragraphs [0081], [0082] and [0093]).
Canepa does not specifically describe the system as a “cloud gaming system” as claimed, however because the fact that Canepa specifically describing the use of servers and an electronic game, it would have been obvious to one of ordinary skill in the art at the time of filing would recognize the systems of Canepa could easily be applied as a “cloud gaming system”.


With respect to claims 2 and 14:
Taking claim 2 as exemplary: Canepa discloses the PCIe fabric includes a PCIe switch connected to a PCIe interface of the cloud storage system and to a PCIe interface of the cloud compute system (Canepa: Paragraph [0028] non-transparent switch connecting the PCI storage device to host).
With respect to claims 3 and 15:
Taking claim 3 as exemplary: Canepa discloses operating the cloud compute system to notify the cloud storage system that the command buffer has been written to the computer memory of the cloud compute system includes operating the cloud compute system to write to a doorbell register exposed through the PCIe switch (Canepa: Paragraph [0599]).
With respect to claims 4 and 16:
Taking claim 4 as exemplary: Canepa discloses writing to the doorbell register causes an interrupt to fire on the cloud storage system, which in turn causes the cloud storage system to handle the interrupt which directs the cloud storage system to read a message from a specified computer memory location, the message directing the cloud storage system to read the command buffer from the computer memory of the cloud compute system (Canepa: Paragraph [0599], after alerted by write to doorbell register, primary agent assesses the tail register, directs to read submission queue entry).
With respect to claims 5 and 17:
Taking claim 5 as exemplary: Canepa does not specifically disclose that the specified computer memory location is in the computer memory of the cloud storage system.
However Canepa does describe that the doorbell register may be implemented in the primary agent (Canepa: Paragraph [0599]).  If the location of the doorbell register can be located in either the host memory or the memory of the primary agent without any change in functionality, then it follows that it should be possible for the tail register to be located in either the host memory or the memory of the primary agent without change in function.  This would amount to a rearrangement of parts without 
With respect to claims 6 and 18:
Taking claim 6 as exemplary: Canepa discloses the specified computer memory location 20is in the computer memory of the cloud compute system (Canepa: Paragraph [0599]).
With respect to claims 7 and 19:
Taking claim 7 as exemplary: Canepa discloses operating the cloud storage system to notify the cloud compute system that the requested data is in the computer memory of the cloud compute system includes operating the cloud storage system to write to a doorbell register exposed 25through the PCIe switch (Canepa: Paragraph [0599]).
With respect to claims 8 and 20:
Taking claim 8 as exemplary: Canepa discloses writing to the doorbell register causes an interrupt to fire on the cloud compute system, which in turn causes the cloud compute system to handle the interrupt which directs the cloud compute system to read a message from a specified computer memory location, the message notifying the cloud compute system of where the 5requested data is stored in the computer memory of the cloud compute system (Canepa: Paragraph [0599], after alerted by write to doorbell register, primary agent assesses the tail register, directs to read submission queue entry).
With respect to claims 9 and 21:
Taking claim 9 as exemplary: Canepa discloses Canepa does not specifically disclose that the specified computer memory location is in the computer memory of the cloud storage system.
However Canepa does describe that the doorbell register may be implemented in the primary agent (Canepa: Paragraph [0599]).  If the location of the doorbell register can be located in either the host memory or the memory of the primary agent without any change in functionality, then it follows 
 With respect to claims 10 and 22:
Taking claim 10 as exemplary: Canepa discloses the specified computer memory location is in the computer memory of the cloud compute system (Canepa: Paragraph [0599]).
With respect to claims 11 and 23:
Taking claim 11 as exemplary: Canepa discloses the PCIe switch includes a PCIe non- transparent bridge (NTB) and the PCIe interface of the cloud compute system is connected to the 15PCIe switch through the PCIe NTB, or wherein the cloud storage system includes an input/output memory management unit (IOMMU) and the PCIe interface of the cloud storage system is connected to the IOMMU, or wherein the PCIe switch includes the PCIe NTB and the PCIe interface of the cloud compute system is connected to the PCIe switch through the PCIe NTB, and the cloud storage 20system includes the IOMMU and the PCIe interface of the cloud storage system is connected to the IOMMU (Canepa: Paragraph [0028], non-transparent switch for connecting PCIe storage device, Figure 4, storage device having PCIe interface).
With respect to claims 12 and 24:
Taking claim 12 as exemplary: Canepa discloses the cloud compute system has a client memory map that holds memory addresses assigned to components of the cloud compute system, 25the PCIe switch configured to translate the memory addresses held in the client memory map to memory addresses in the computer memory of the cloud storage system, such that access to a Patent Application72 SONYP386Dgiven memory address in the client memory map is translated by the PCIe switch to instead access a given memory address in the computer memory of the cloud storage system (Canepa: Paragraph [0033]-[0034], the device takes the LBA sent from the host and translates the LBA so that it can be directed towards the address of the correct device, performing the functionality of the claimed PCIe switch).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY K HUSON/Primary Examiner, Art Unit 2181